Order affirmed, Avith costs; no opinion.
*738Concur: Chief Judge Desmond and Judges Fuld, Bubke, Bebgan and Keating. Judges Van Voobhis and Scileppi dissent and vote to reverse and to dismiss the claim upon the following ground: There ivas insufficient medical testimony to establish a causal relationship. The operating neurosurgeon testified to no causal relationship and the only evidence adduced to support it was by an expert witness qualified only in other fields whose opinion was purely speculative.